Citation Nr: 0620509	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-34 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee



THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
treatment provided by Wellmont Holston Valley Hospital and 
various private physicians from May 17, 2003 to May 21, 2003 
under the provisions of the Veterans Millenium Health Care 
and Benefits Act..



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination of the James 
H. Quillen VA Medical Center (VAMC) which denied 
reimbursement or payment by VA of the cost of unauthorized 
medical services provided by Wellmont Holston Valley Hospital 
and various private physicians from May 17, 2003 to May 21, 
2003.


FINDINGS OF FACT

1. The veteran is not service-connected for any disability.

2. The veteran received medical care from Wellmont Holston 
Valley Hospital and associated private physicians from May 
17, 2003 to May 21, 2003.

3. The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4. The veteran did not receive VA medical treatment during 
the 24 month period prior to May 17, 2003.

CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by Wellmont Holston 
Valley Hospital and associated private physicians from May 
17, 2003 to May 21, 2003 have not been met. 38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is not service connected for any disability.

The facts in this case are not in dispute.  The record 
reflects that on May 17, 2003, the veteran was admitted to 
Wellmont Holston Valley Hospital with chest pains and 
shortness of breath.  He was treated from May 17, 2003 to May 
21, 2003 and was discharged from the hospital on May 21, 
2003.  His medical costs were in excess of $18,000.

There is no evidence that the veteran has been treated at any 
VA medical facility within the 24-month period preceding his 
hospitalization on May 17, 2003 at Wellmont Holston Valley 
Hospital.  The veteran has not disputed this fact, or claimed 
that he had been treated at a VA facility within the previous 
24  months.

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at private 
facilities.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2002.  See, 38 U.S.C.A. § 1703(a); see also, 38 
C.F.R. § 17.54 (2005).  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in May 2003.  The veteran has never 
asserted that such authorization was given, and there is no 
evidence of record suggesting that any such authorization was 
given.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2005); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See, 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005); see also, Zimick v. West, 11 Vet. App. 45, 49 (1998).

As reflected in the evidence set forth above, the veteran 
does not meet any of the criteria of 38 C.F.R. § 17.120 
(2005)(a).  He is not service connected for any disability.  
Thus, he cannot meet the criteria of a non-service-connected 
disability having aggravated a service-connected disability.  
Neither was he participating in a rehabilitation program.  
The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See, Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  Thus, the Board 
need not address (b) and (c).

If the veteran is to meet any availability criteria, it must 
be under the Veterans Millennium Healthcare and Benefits Act, 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1003 
(2005).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2005)

These criteria are conjunctive, not disjunctive; this all 
criteria must be met. See, Melson, supra.  In this case, the 
regulatory prerequisite which precludes VA from allowing the 
veteran's claim is the emphasized portion of subsection (e).  
The veteran concedes that he was not treated at a VA facility 
during the 24 months preceding his treatment at Wellmont 
Holston Valley Hospital on May 17, 2003.  Accordingly, the 
Board concludes that the criteria for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 are not met.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  See, Zimick v. West, 11 Vet. App. 45, 50 (1998) 
citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 424 (1990) [payment of money from the [Federal] Treasury 
"must be authorized by a statute"]. In the absence of 
evidence to establish that the veteran meets the criteria for 
payment or reimbursement of non-VA medical services, either 
on the basis of eligibility under 38 U.S.C.A. § 1728 or on 
under 38 U.S.C.A. §§ 1725, payment or reimbursement of those 
services is not warranted.  The Board lacks authority to 
award medical care benefits except as authorized by statute 
and regulations.

The Board acknowledges the veteran's contention that he was 
unaware of the 24-month requirement for eligibility.  
However, ignorance of a regulation can not be used as an 
excuse. See, Morris v. Derwinski, 1 Vet. App. 260 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).  Moreover, whether the veteran knew of the 24-month 
requirement or he did not is irrelevant.  The fact of the 
matter is that the veteran did not receive medical treatment 
in the VA health care system at any time before his treatment 
in May 2003.

The Board therefore finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private medical care that the veteran received 
from Wellmont Holston Valley Hospital from May 17, 2003 to 
May 21, 2003 and associated  private physicians, under the 
provisions of 38 U.S.C.A. § 1725.

Because the law, and not the facts, is dispositive of this 
matter, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, his claim 
must be denied.  See, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The appeal is therefore denied.



ORDER

Payment or reimbursement for the cost of unauthorized medical 
treatment provided by Wellmont Holston Valley Hospital and 
associated private physicians from May 17, 2003 to May 21, 
2003, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


